DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelucci et al (US Patent Pub. 20020120335A1) in view of Voellmicke et al (US Patent Pub. 20100161056A1).
Angelucci discloses a laminoplasty plate (laminoplasty implants and method of use, Fig. 12B).  Specifically in regards to claim 1
Voellmicke discloses a laminoplasty plate (methods and device for expanding the spinal canal, Fig. 5A-5G).  Specifically in regards to claim 1, Voellmicke discloses an implant (300) having medial and lateral portions (346) and a central portion (portion of 300 having 344), and wherein the central portion (portion of 300 having 344) and the lateral portion (346) are initially angled to each other to minimize a profile of an instrument (108) coupled to the central portion (portion of 300 having 344) (Fig. 5A-5G; and Page 4 Para. [0059]-[0061]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plate (93) of Angelucci to moveable plates as taught in Voellmicke in order to an assembly/implant can be inserted through the narrow confines of a working channel of a minimally invasive access device (Page 4 Para. [0061]).
In regards to claim 2, Angelucci discloses wherein the one or more medial screw holes (holes in 95A) include two medial screw holes inline with one another, and wherein the one or more lateral screw holes include two lateral screw holes (holes in 95B) inline with one another, wherein the first axis passes (axis passing through center of both holes in 95A) through both of the two medial screw holes, and wherein the second axis (axis passing through center of both holes in 95B) passes through both of the two lateral screw holes (Fig. 12B).
In regards to claim 3, Angelucci discloses wherein the one or more medial screw holes (holes in 95A) include two medial screw holes inline with one another, and wherein the one or more lateral screw holes include two lateral screw holes (holes in 95B) adjacent to one another, wherein the first axis passes (axis passing through center of both holes in 95A) through both of the two medial screw holes, and wherein the second axis (axis passing through center of both holes in 95B) passes through both of the two lateral screw holes (As can be seen in Fig. 12B the holes in end 95B are next to one anther which meet the definite of adjacent which is defined as 
In regards to claim 7, Angelucci discloses wherein an offset distance between the first axis (axis passing through center of both holes in 95A)  and the second axis (axis passing through center of hole 95B closest to seat surface 104) is 3 mm or less (As can be seen in Fig. 12B; the axis passing through center of both holes in 95A and through the hole 95B would intersect with one another since holes close to the seating surface 104 appear to be inline with one another and therefore the distance between these two axis would be 0mm.) (Fig. 12B).

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelucci in view of Voellmicke as applied to claim 1 above, and further in view of Farin (US Patent Pub. 20120316647A1).
Angelucci in view of Voellmicke discloses a laminoplasty plate as recited above comprising medial and lateral portions having one or more screw holes, a central portion, wherein the medial and lateral portions are offset from one another, and wherein the central and lateral portions can be angled to each other to minimize the implant profile. However, the combination is silent as to the plate having two openings configured to allow for an insertion instrument to grip the plate.
Farin discloses a laminoplasty plate (device for expandable spinal laminoplasty, Fig. 2A-2B).  Specifically in regards to claim 4, Farin discloses an implant (100) having medial and lateral portions (104) and a central portion (103); and wherein the central portion (103) includes two openings (110) configured to allow an insertion instrument to grip the laminoplasty plate (100) (Farin discloses wherein the device 100 has two orifices 110 which are fully capable of being used with an insertion instrument.) (Fig. 2A-2B and Page 2 Para. [0018]-[0020]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the plate (93) of Angelucci to have two openings in the central portion as taught in Farin in order to have a means to allow for a more stable connection between an instrument and the implant.
In regards to claim 5, Angelucci discloses wherein the central portion (96) includes one opening (101) configured to facilitate coupling of bone graft (100) to the laminoplasty plate (93) (The hollow region 101 in portion 96 is fully capable of being used by an insertion tool to insert the plate 93.) (Fig. 12B; and Page 7 Para. [0071]).

Claim  6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angelucci in view of Voellmicke as applied to claim 1 above, and further in view of Null et al (US Patent Pub. 20040030388A1).
Angelucci in view of Voellmicke discloses a laminoplasty plate as recited above comprising medial and lateral portions having one or more screw holes, a central portion, wherein the medial and lateral portions are offset from one another, and wherein the central and lateral portions can be angled to each other to minimize the implant profile. However, the combination is silent as to the plate having two openings configured to allow for an insertion instrument to grip the plate.  However, the combination is silent as to the plate having a pair of kickstands.
Null discloses a laminoplasty plate (laminoplasty devices and methods, Fig. 8-10).  Specifically in regards to claim 6, Null discloses a laminoplasty plate (800) comprising medial and lateral portions (815,825) having one or more screw holes (840) a pair of kickstands (820, 835) extending from respective ones of the medial and lateral portions (815,825) (Fig. 8-10; and Page 4 Para. [0065]-[0068]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the plate (93) of Angelucci to have a pair of kickstands as taught in Null in order to have means to engage divided lamina to help stabilize the plate thereon (Page 4 Para. [0065] and [0066]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Allowable Subject Matter
Claims 8 and 11-12 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775